   Case 19-19601-SLM         Doc 38-1 Filed 07/23/20 Entered 07/23/20 11:47:30       Desc
                                  Certification Page 1 of 3




Our File No. 41,101-N
Rothbard, Rothbard, Kohn & Kellar
50 Park Place, Suite 1228
Newark, NJ 07102
(973) 622-7713
lawyers@rrkklaw.com
James F. Vislosky, Jr. 009201988
Attorneys for Debtors
                                                :
In Re                                           :    UNITED STATES BANKRUPTCY COURT
                                                :    DISTRICT OF NEW JERSEY
        Gaudia E. Spence and                    :    CHAPTER 13
        Rowan Bowen                             :
                                                :    CASE NO. 19-19601-SLM
                                                :
                                                :    Hearing Date August 26, 2020
                                                :

                        CERTIFICATION IN SUPPORT OF MOTION TO
                           REINSTATE AUTOMATIC STAY AS TO
                           SPECIALIZED LOAN SERVICING LLC

        James F. Vislosky, Jr., of full age, certifies as follows:

        1. I am an attorney with the law firm of Rothbard Rothbard Kohn & Kellar, attorneys

for debtors.

        2. Debtors filed a chapter 13 petition on May 10, 2019.

        3. Debtors submitted a Plan that was approved as amended.

        4. Debtors made payments required by the Plan through March 2020. Debtors did

not make Plan payments to the Trustee for the months of April through July.

        5. In or about early April, 2020, Gaudia Spence went into the hospital and was

diagnosed with Covid-19. On April 10, 2020 Gaudia Spence passed away as a result of the

corona virus. The death certificate (redacted) is attached.
   Case 19-19601-SLM       Doc 38-1 Filed 07/23/20 Entered 07/23/20 11:47:30           Desc
                                Certification Page 2 of 3



      6. Gaudia Spence was the main income producer for debtors. Rowan Bowen is

disabled and receives monthly Social Security payments. His income alone is insufficient to

complete the plan.

      7. On June 24, 2020, Specialized Loan Servicing LLC obtained relief from the

automatic stay permitting foreclosure to proceed. At the time the stay relief motion was filed,

I was unable obtain from Mr. Bowen sufficient facts to justify opposition to the motion.

      8. Debtor’s son Rowan R. Bowen has committed to a monthly contribution to debtor’s

expenses. With this contribution, debtor represents he can complete the plan if amended. A

proposed modified plan and certain schedules, including Schedules I and J, were filed on

July 21, 2020.

      9. Debtor has recently submitted to the mortgage company a request for mortgage

assistance. The mortgage company has not yet made a decision on debtor’s application.

      10. Now, with contributions from debtor’s son, Mr. Bowen represents to me that the

mortgage payments can continue.

      11. Debtor represented to me that he has sent a payment this month to the Chapter

13 Trustee.

      12. Debtor requests that the automatic stay be reinstated and he be permitted to

finish the Chapter 13 plan in the form of amendment that has been proposed.



       I hereby certify that the above statements are true and correct. I am aware that if any
of the above is willfully false, I am subject to punishment for contempt of court.

Date: July 23, 2020                               __/s/ James F. Vislosky, Jr.
Case 19-19601-SLM   Doc 38-1 Filed 07/23/20 Entered 07/23/20 11:47:30   Desc
                         Certification Page 3 of 3
